Judgment by default was rendered against E. R. Holland and others in a suit by M. F. Wood. The return of the sheriff upon the citation to Holland is as follows:
                             "Sheriff's Return.
"Came to hand on the 14th day of Dec., 1914, at 9 o'clock a. m., and executed in _____ county, Texas, by delivering to each of the within named defendants, in person, a true copy of this citation (together with the accompanying copy of the plaintiffs petition) at the following times and places, to wit: After making diligent search for the defendant E. R. Holland, not found in Tarrant county.
"I actually and necessarily traveled _____ miles in service of this citation, in addition to any other mileage I may have traveled in the service of other process in the same case during the same trip. N.C. Mann, Sheriff, Tarrant County, Texas, by F. B. Claypool, Deputy."
This return affirmatively shows that Holland was not served with citation, for which reason the judgment against him was unauthorized. No other question is presented.
Reversed and remanded as to Holland; affirmed as to the other defendants.